DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification 
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Specifically, the Abstract of the Disclosure is objected to because it contains informality legal phrase “comprising”. Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1, 2, 6, 11, 15, 19, 21, 25, 30 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prescott et al. (US 20050283276 A1).
Regarding claims 1 and 19, Prescott discloses a method, and a system for practicing the method, of monitoring a piping network (Abstract), the method comprising: obtaining data comprising temperature (para. 0011), displacement (para. 0022), and vibration measurements (para. 0022-0024) from a plurality of sensor assemblies selectively installed at a plurality of locations in the piping network (para. 0010, 0026), the piping network being subjected to at least one multi-phase flow effect during its operation (para. 0035); and analyzing the data using at least one model (e.g., an autoadaptive corrective action, also see para. 0025, 0037, 0043, 0053) to: predict pipe life, detect an operational or pipe damage event, and/or trigger preventative maintenance (para. 0010, 0013, 0026, 0051, 0053).  
	Regarding claims 2 and 21, Prescott discloses: wherein the at least one multi-phase flow effect comprises a high temperature fluctuation (para. 0035-0036).  

	Regarding claims 11 and 30, Prescott discloses: wherein the temperature measurements are obtained by at least one temperature sensor in contact with a section of pipe in the piping network (para. 0026).  
Regarding claims 15 and 34, Prescott discloses: wherein the displacement measurements are obtained by at least one displacement sensor assembly (with a broad interpretation to the claim, sensor assemblies related to measurement of stress, strain and fatigue read on “displacement sensor assembly”) supported relative to a section of pipe in the piping network (para. 0022-0025).  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. in view of Huang (US 20080163700 A1).

Huang discloses a method and a system for monitoring a piping network (Abstract, para. 0008), the piping network being subjected to at least one multi-phase flow effect (e.g., para. 0005: “ … in a subsea gas production system, liquid may accumulate and produce slug flow conditions that may overload a surface handling system.”) during its operation (para. 0029-0030, 0087), said at least one multi-phase flow effect can be detected by analyzing measured data related to the operational condition of the piping network (para. 0008; 0089).  
Since Prescott and Huang are in the same field of endeavor and Prescott teaches the general condition of the multi-phase flow effect (para. 0035), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the Prescott invention to a piping network being subjected to at least one multi-phase flow effect comprising fluid slug events, as an intended use of the Prescott invention, to arrive the claimed invention. The skilled person in the art would apply such intended use without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
7.	Claims 4, 8-10, 20, 23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. in view of FELEMBAN et al. (US 20160356665 A1).
Regarding claims 4 and 23, Prescott does not mention explicitly: wherein the at least one model comprises a model that is generated using at least one machine learning algorithm and training data corresponding to the data measurements gathered over a period of time.  
FELEMBAN discloses a method and a system for monitoring a piping network (Abstract), comprising: obtaining data measurements from a plurality of sensor assemblies selectively installed at a plurality of locations in the piping network (para. 0005, 0026, 0028); analyzing the data measurements using at least one model (e.g., an intelligent machine learning based algorithm) to at least detect an operational or pipe damage event (para. 0029); wherein the at least one model comprises a model that is generated using at least one machine learning algorithm and training data corresponding to the data measurements gathered over a period of time (para. 0029, 0033, 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate FELEMBAN’s teaching of intelligent machine learning based model into the invention of Prescott to, for example, detect an operational or pipe damage event. Doing so would allow to provide considerable accuracy for detection of slow and small leakages in natural gas and oil pipeline monitoring network (FELEMBAN, para. 0029, 0037).

 The teaching of FELEMBAN includes: wherein the data is received from the plurality of sensor assemblies (Fig. 2A) by at least one data acquisition (DAQ) device (e.g., 205 or 215 in Fig. 2B) located at a base station at or near the piping network, the at least one DAQ device sending the data to a data storage device at a central data center for performing the analyzing, wherein the data is stored at a local data collection computer and sent to the data storage device over a network, wherein the data is received by at least one DAQ device located at a respective one of a plurality of base stations at or near the piping network, each base station being connected to at least one sensor assembly (para. 0049, 0067-0069).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate FELEMBAN’s teaching of DAQ device into the invention of Prescott to arrive the claimed invention such that collected sensor data can be pre-processed/classified before being sent to a central server for deep analysis (FELEMBAN, para. 0005-0006).
s 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. in view of Bernard et al. (US 7561976 B2).
Regarding claims 5 and 24, Prescott discloses: wherein the at least one model comprises an existing model for the piping network characterizing fatigue failure in the piping network (para. 0022, 0025, 0037, 0053), 
Prescott does not mention explicitly: updating the existing model over time to reduce pipe life according to one or more detected events.  
Bernard discloses a method and system for monitoring a pipe (Abstract), comprising: obtaining sensor data (col. 5, lines 19-23 and 31-41); analyzing the sensor data using at least one model to: predict pipe life, detect an operational or pipe damage event, and/or trigger preventative maintenance (col. 1, line 43 – col. 2, line 2; col. 3, lines 41-48); and updating the existing model over time to reduce pipe life according to one or more detected events (col. 4, line 42-53; also see Figs. 1 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bernard’s teaching of dynamic model updating into the invention of Prescott to arrive at the claimed invention. Doing so would provide instant feedback to the model thus improve the model performance (Bernard, col. 1, lines 43-55; col. 3, lines 41-47).
9.	Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. in view of Bianchi et al. (US 20150037101 A1).
Regarding claims 7 and 26, Prescott does not mention explicitly: comparing the analyzed data to a finite element analysis (FEA) model to validate the FEA model.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bianchi’s teaching of validating a FEA model into the invention of Prescott to arrive at the claimed invention. Doing so would allow to construct a finite-element model of the piping network accurately for computing displacements, stresses and strains in the piping network under a set of loads (Bianchi, para. 0023, 0079).
10.	Claims 12 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al.
Regarding claims 12 and 31, Prescott does not mention explicitly: wherein the temperature sensor comprises at least one thermocouple.  
The examiner takes official notice that a temperature sensor comprises at least one thermocouple is well known in the art. It would have been obvious to one of ordinary skill in the art to apply such well-known temperature sensor into the invention of Prescott to arrive at the claimed invention. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
11.	Claims 13-14 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. in view of Huang et al. (US 20080163692 A1).

Huang discloses a method and system for monitoring a piping network, comprising: a temperature sensing assembly having a plurality of circumferentially spaced temperature sensors in contact with the section of pipe to enable temperature gradient measurements along at least a portion of a cross section of the section of pipe (para. 0036, 0051); a first type of temperature sensing assembly and a second type of temperature sensing assembly (para. 0036-0037: e.g., different types of material for making the thermal sensor or the types of shapes), wherein the first type of temperature sensing assembly having a first number of temperature sensors and the second type of temperature sensing assembly having a second number of temperature sensors (para. 0037: “ … resolution required for holdup measurements or the like” renders it obvious that depending on the types of thermal sensors and the required measurement resolution, different configurations of sensor arrangement in circumferential direction should be constructed).
It would have been obvious to one of ordinary skill in the art to modify the invention of Prescott by providing different types of temperature sensing assembly with different thermal sensitivity and measurement resolution, as taught by Huang, to arrive .
12.	Claims 16, 18, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. in view of Lander et al. (US 20180320828 A1).
Regarding claims 16 and 35, Prescott does not mention explicitly: wherein the at least one displacement sensor assembly comprises a vertically oriented laser sensor directed towards an outer surface of the pipe to detect one degree of freedom (DOF).  
Lander discloses a method and system for monitoring a piping network, comprising: obtaining displacement measurements from sensor assemblies installed at a plurality of locations in the piping network (Abstract); wherein the displacement measurements are obtained by at least one displacement sensor assembly supported relative to a section of pipe in the piping network, wherein the at least one displacement sensor assembly comprises a vertically oriented laser sensor directed towards an outer surface of the pipe to detect one degree of freedom (para. 0048).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lander’s teaching of displacement sensor assembly into the invention of Prescott, as an intended use of the Lander optical transducer (Fig. 3), to arrive at the claimed invention. Doing so would allow the measurement of relative motion between the laser interferometer and the displaced surface on the order of nanometers (Lander, para. 0048).
.
13.	Claims 17 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. in view of TRIPP et al. (US 20150292872 A1).
	Regarding claims 17 and 36, Prescott discloses: wherein the at least one displacement sensor assembly is supported relative to a section of pipe in the piping network (para. 0022-0025). Prescott does not mention explicitly: wherein the at least one displacement sensor assembly comprises a pair of orthogonal laser sensors each directed at a right angle to the outer surface of the pipe to detect a second degree of freedom.  
	TRIPP discloses a displacement sensor assembly for pipe measurement, comprising an orthogonal laser sensor directed at a right angle to the outer surface of the pipe (Fig. 4; para. 0036, 0045, 0048).  
	Since Prescott teaches a plurality of sensor modules installed at a plurality of selected locations on the pipe (para. 0010, 0026) and TRIPP teaches the requirement for sensing displacement along circumferential direction of the pipe (para. 0045, 0048), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Prescott in view of TRIPP to provide at least one displacement sensor assembly which comprises two or more orthogonal laser St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
 
Conclusion

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/X.S/Examiner, Art Unit 2862  

/TOAN M LE/Primary Examiner, Art Unit 2864